Citation Nr: 0523214	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  92-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.
  
2.  Entitlement to service connection for a residuals of a 
left leg wound.

3.  Entitlement to service connection for a right wrist 
disorder. 

4.  Entitlement to service connection for residuals of 
vascular surgery, right leg.

5.  Entitlement to a disability rating greater than 10 
percent for residuals of a right knee injury, with medial and 
lateral partial meniscectomies, for the period prior to 
September 6, 1996.  

6.  Entitlement to a disability rating greater than 20 
percent for residuals of a right knee injury, with medial and 
lateral partial meniscectomies, for the period from November 
1, 1996 to the present, to include entitlement to a separate 
10 percent rating for degenerative joint disease of the right 
knee, for the period from November 1, 1996, to June 28, 2000.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left wrist disorder.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1991, February 2000, September 
2002, May 2003, and August 2003, rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran had two BVA hearings in this appeal before two 
different Veterans Law Judges (VLJs).  The first hearing was 
held in May 2000, and the second hearing was held in June 
2003.  Because two different VLJs held hearings in this 
appeal, the following decision will be reviewed and signed by 
a panel of three VLJs, which includes the VLJs who presided 
over the May 2000 and June 2003 hearings.  See 38 C.F.R. 
§ 20.707 (2004).

The issues of entitlement to service connection for residuals 
of vascular surgery, right leg, entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for a skin disorder, to include as due to Agent 
Orange exposure, and whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for a left wrist disorder, are addressed in the 
REMAND, following the ORDER in this decision.  These issues 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not establish that any current tinnitus 
is causally related to an incident of the veteran's active 
service.

2.  The medical evidence does not demonstrate that the 
veteran currently has residuals of an in-service left leg 
wound.

3.  The medical evidence does not demonstrate that the 
veteran currently has a right wrist disorder that is causally 
related to his active service, or proximately due to a 
service-connected right knee disability.

4.  Prior to September 6, 1996, the veteran's right knee 
disability manifested symptoms of fluid in the knee, and 
subjective complaints of pain, but there was no evidence of 
arthritis, no more than slight limited motion, and there were 
no objective findings of more than slight instability.

5.  From November 1, 1996, to the present, the evidence 
reflects that the veteran's right knee manifests degenerative 
joint disease, instability causing frequent falls, pain, 
limited motion, weakness, guarding of movement, and an 
impaired gait described by an examiner as "terribly 
crippled."  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 1991 & Supp. 2005); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a left leg wound were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 1991 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2004).

3.  A right wrist disorder was not incurred in or aggravated 
during active military service, and is not proximately due to 
a service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 1991 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004). 

4.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for residuals of a right knee injury, 
with medial and lateral partial meniscectomies, for the 
period prior to September 6, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5102. 5103, 5103A, 5107 (West 1991 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

5.  The evidence supports a 30 percent rating for residuals 
of a right knee injury, with medial and lateral partial 
meniscectomies, for the period from November 1, 1996, to the 
present.  38 U.S.C.A. §§ 1155, 5102 5103, 5103A, 5107 (West 
1991 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  

6.  The evidence supports a separate 10 percent disability 
rating for degenerative joint disease in the right knee, for 
the period from November 1, 1996, to June 28, 2000.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that he 
currently has tinnitus, a left leg wound, and a right wrist 
disorder, as a result of his military service.  He also 
maintains that his service-connected right knee disability is 
more disabling than the current ratings represent.  

I.  VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, 2670-71 (2003) (codified at 38 U.S.C. § 
5103(b)).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini I),  17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  See Pelegrini II.  
The Court recognized that cases initially adjudicated by the 
AOJ prior to VCAA enactment would not have pre-adjudicatory 
notice, but concluded that claimants have a right to VCAA 
content-complying notice, and proper subsequent VA process.  
See id.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the Court further addressed the issue of timing of VCAA 
notice, indicating, as in Pelegrini II, that if there was 
error in the timing of the notice, then it must be determined 
whether there was prejudice to the veteran due to the error 
in timing.  The Court in Mayfield held that there could be no 
prejudice if the purpose behind the notice has been 
satisfied, that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA.  If the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim, then the Court held that the timing error would 
not affect the essential fairness of the adjudication, and 
there would be no prejudice.  

In the present case, the initial AOJ decisions for the right 
knee, tinnitus, the right wrist, and the right leg, were 
rendered prior to November 9, 2000, the date of VCAA 
enactment.  The initial AOJ decision for the claim for 
residuals of a left leg wound was rendered after VCAA 
enactment.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement in the pre-VCAA 
adjudications was harmless error.  While the notices provided 
to the veteran on March 28, 2003, April 29, 2003, May 19, 
2003, and May 23, 2003, were not given prior to the first AOJ 
adjudication of the claims regarding the right knee, 
tinnitus, right wrist, and right leg, the notices were 
provided by the AOJ prior to the transfer of the veteran 's 
case to the Board, and the content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which is explained in more detail 
below.  

After the VCAA notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was issued in August 2003, and a Statement of the Case (SOC) 
was issued in December 2003.  In light of these actions, and 
the opportunities for response that were provided by way of 
both the SOC and SSOC, the Board finds that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, as well as to respond to VA 
notices.  Because the appellant has been provided with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA, the Board finds that the 
timing defect with respect to the VCAA notice was harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
timing of the notice was nonprejudicial because the purpose 
of the notice was satisfied, and thus it did not affect the 
essential fairness of the adjudication.  See Mayfield.

The Board notes that the March 2003, April 2003, and May 2003 
notices requested that the veteran respond to the letter 
within 30 days, see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (codified 
at 38 U.S.C. § 5103(b)), but also clearly notified the 
veteran that he could take longer than 30 days to submit 
additional information.  Following the VCAA notice letters, 
the veteran submitted additional statements in which he 
provided dates of treatment at VA and other facilities.  In 
June 2003, the veteran appeared at a hearing before one of 
the undersigned Veterans Law Judges.  As noted above, the 
Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  There is no indication 
in the record that the veteran has anything further to submit 
in support of his appeal, and it is not prejudicial to 
proceed with adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not explicitly contain the 
"fourth element," the letters informed the veteran that VA 
would help him get any additional information that he wanted 
VA to assist him in obtaining.  The Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  Although the RO did not use the 
precise language in 38 C.F.R. § 3.159, the Board does not 
find this to be an error in notice since it is implicit in 
these requests that the veteran should submit any evidence 
that he had pertaining to his claim.  Further, the Court in 
Mayfield held that there is no requirement that the precise 
words of the regulation be included in order for notice to be 
complying.

In SOCs dated in March 1992, April 2000, October 2003, and 
December 2003, the RO set forth the laws and regulations 
pertaining to claims for service connection and increased 
ratings.  The VCAA notice letters also included a summary 
explanation of the pertinent laws and regulations.  The May 
23, 2003, VCAA notice letter includes a list of evidence that 
the RO was going to request on behalf of the veteran.  In 
short, the Board is satisfied that the veteran was put on 
notice as to the evidence needed to substantiate his claims, 
including what evidence he should supply, and what evidence 
VA would assist in obtaining.  See 38 U.S.C.A. § 5103.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  Reading the VCAA notices as a 
whole, they fulfilled the essential purpose of the duty to 
notify legal requirement, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting and substantiating the claim, and possibly leading 
to such information and evidence.  See Mayfield.  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private treatment records, 
and VA clinical records.  The veteran underwent several VA 
examinations, a hearing at the RO, and two hearings before 
two different Veterans Law Judges.  As is clearly documented 
in the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.

II.  Service Connection.

Service connection is granted for disability resulting from 
an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

A.  Tinnitus.

In December 1999, the veteran submitted a claim for service 
connection for "ringing" in both of his ears.  The RO 
denied that claim in a February 2000 rating decision, on the 
basis that although the veteran reported having tinnitus 
since 1968, there was no evidence of acoustic trauma in 
service.  The veteran disagreed with that decision, and 
initiated this appeal.  

The veteran's service medical records are negative for any 
evidence of tinnitus, or for other complaints associated with 
the ears.  His service separation examination report, dated 
in October 1968, describes the veteran's ears as normal.  
Following service separation, the veteran underwent a VA 
examination in December 1968.  His ears were described as 
normal, and there was no hearing loss or tinnitus reported.  

In December 1994, the veteran underwent a VA audiology 
examination.  He reported a "constant, ringing tinnitus" 
that has been present for many years.  The veteran rated this 
problem as moderately severe, and stated that it did not 
interfere with his daily life.  

In an August 1998 VA examination, the veteran reported 
constant bilateral tinnitus since 1968, when he was exposed 
to an explosion in Vietnam.  He stated that his sleep was 
often affected by the condition, but that his concentration 
was not affected.  He rated the tinnitus as a "3," on a 
scale of 1 to 5, with 5 being severe.

In February 1999, the veteran testified at a hearing before 
the RO.  He stated that his ears started ringing in service, 
after some ammunition went off.  At the June 2003 hearing 
before one of the undersigned Veterans Law Judges, he 
clarified that an ammunition dump exploded during his first 
few days in Vietnam, which resulted in his tinnitus and 
hearing loss.  

In a June 2001 VA audiology examination, the veteran reported 
that his tinnitus had gotten louder, and more problematic.  
As a result, he stated that he had more problems with 
concentration.  

The Board has carefully reviewed the record, but finds that 
the preponderance of the evidence is against a claim for 
service connection for tinnitus for the following reasons.  
As noted above, the veteran's service medical records are 
negative for any complaints pertaining to the ears, including 
any ringing in the ears.  Two months following service 
separation, the veteran underwent a VA examination in 
December 1968, and his ears were described as normal.  The 
record is silent for any references to tinnitus until the 
December 1994 VA audiology examination, at which time the 
veteran reported constant ringing in his ears that had been 
present for many years.  

In various statements and hearing testimony of record, the 
veteran has maintained that he has had ringing in his ears 
since the time that an ammunition dump exploded near him in 
Vietnam.  However, prior to 1994, there is simply no evidence 
supporting the veteran's claim that his ringing in his ears 
has been present continuously from the date of active 
service.  Moreover, there is no medical evidence of record 
establishing that the veteran's current complaints of 
tinnitus are due to an incident of his active service.  
Notably, in the August 1998 VA audiology examination, the 
veteran reported a history of working as a laborer, welder, 
and machinist, where he was exposed to excessive noise.  

The veteran's service personnel records indicate that his 
military occupation specialty in service was a surfacing 
equipment specialist and a construction machine operator.  
There is no evidence that he was involved in active combat, 
so he is not entitled to the presumptions under 38 U.S.C.A. 
§ 1154(b).  Nevertheless, even accepting that the veteran was 
near an ammunition dump explosion, as he maintains, his 
current statements that he has experienced tinnitus since 
that time are not consistent with the record, which is silent 
for any complaints of tinnitus until over 25 years following 
service separation.  

The veteran, as a lay person with no medical expertise or 
training, is competent to report on his symptomatology, 
including the onset of such symptoms.  Thus, the Board does 
not question the veteran's complaints of ringing in his ears.  
However, in the absence of evidence of an in-service 
disorder, such as documented evidence of exposure to acoustic 
trauma in service, or complaints of ringing in the ears 
during service, continuity of symptomatology is required.  
See 38 C.F.R. § 3.303(c).  In the present case, this is not 
adequately supported by the evidence of record.  Rather, 
aside from the veteran's more recent contentions, there is no 
documentation of tinnitus until 1994, and, moreover, there is 
no medical evidence linking current tinnitus to any event or 
injury that was incurred during service.  As such, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for tinnitus, and the appeal 
is denied.  The Board has considered the "benefit of the 
doubt" rule, but because the evidence is not in relative 
equipoise, that doctrine is not applicable in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) requires that the Board consider all 
the evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  

B.  Left Leg Wound.

In May 2003, the veteran submitted a claim for service 
connection for a left leg injury, maintaining that he 
suffered a wound to his left leg in Vietnam.  In an August 
2003 rating decision, the RO denied service connection on the 
basis that the veteran's service medical records were 
negative for any evidence of a wound to the left leg.  The 
veteran disagreed with that decision, and initiated this 
appeal.

The veteran has not presented detailed contentions regarding 
this claim.  The Board points out that service-connection is 
in effect for degenerative joint disease of the left knee, 
but the veteran's claim for service connection for a left leg 
wound was submitted separately from his claim for service 
connection for osteoarthritis of the knees (claim received in 
June 2000), so it appears that the veteran is claiming 
service connection for residuals of a left leg wound separate 
from the degenerative joint disease in his left knee.  

The veteran's service medical records are negative for any 
evidence of a wound to the left leg.  The veteran's service 
separation examination report dated in October 1968 indicates 
that his lower extremities were normal.  A post-service VA 
examination report dated in December 1968 is silent for any 
findings pertaining to a left leg wound.  The record is 
replete with VA examination reports and clinical evidence 
reflecting treatment for various disorders.  However, those 
records are consistently negative for any evidence or 
complaints of residuals of an in-service left leg wound.  In 
the absence of evidence of any current residuals of a left 
leg wound, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim.)



C.  Right Wrist.

In December 1999, the veteran filed a claim for service 
connection for left and right wrist conditions.  The RO 
denied the claim for service connection for a right wrist 
injury in a February 2000 rating decision, on the basis that 
there was no evidence of a current disability.  The veteran 
disagreed with the February 2000 rating decision, and 
initiated the present appeal.  

The veteran's service medical records are negative for any 
complaints or findings of a right wrist disorder.  The 
October 1968 service separation examination report indicates 
that the veteran's upper extremities were normal.  A post-
service December 1968 VA examination report is silent for any 
findings of a right wrist disorder.  

In a January 1975 private medical record from Dr. H. E. B., 
it was noted that the veteran had an old injury to the right 
arm, and he complained of pain in the left wrist.  X-rays of 
the wrist were negative, although it is not clear whether 
that referred to the right wrist, or the left wrist, or both 
wrists.  The doctor noted that the veteran had a recent 
injury to the wrist, although, he did not state which wrist.  

In an August 1980 VA examination, the veteran reported having 
joint pains in various joints.  The examiner noted that there 
was no history of arthralgia while he was in the service.  X-
rays of the bilateral wrist were normal.  In an August 1996 
VA joints examination, the veteran reported that in November 
1995, his service-connected right knee gave way and he fell 
injuring his left wrist.  He stated that he has had pain in 
his left wrist since that time.  He did not report any 
complaints of pain or injury in his right wrist.  

In a February 1998 VA clinical record, the veteran reported 
that he had fallen five to eight times in the past three 
months.  He indicated that in most of his falls his right 
knee gave way.  He stated that he broke his left wrist in one 
of the falls.  In March 1998, the veteran was seen at a VA 
clinic and reported that he had fallen on his hand two days 
prior.  He complained of pain in both wrists, although he 
reported more swelling in the left wrist.  The veteran was 
seen for several follow-up visits, and wore supports for both 
wrists.  A February 1999 VA clinical record notes that the 
veteran was wearing bilateral wrist and hand braces. 

A June 2001 VA joints examination contains a diagnosis 
pertaining to the veteran's left wrist, but there is no 
diagnosis specific to the right wrist.  Range of motion was 
reported for the right wrist, but there was no accompanying 
commentary.  A June 2001 VA x-ray of the right wrist reveals 
mild degenerative disease of the distal radial ulnar joint 
and the carpometacarpal joint of the thumb.  A February 2002 
VA clinical record reveals that the veteran was fitted for 
wrist braces.  

The Board has carefully examined all the evidence of record, 
but finds that the preponderance of the evidence is against a 
claim for service connection for a right wrist disorder.  
Although the evidence establishes that the veteran has 
current x-ray evidence of mild degenerative disease in the 
right wrist, as well as complaints of pain in the right wrist 
for which he wears a brace, there is no medical opinion or 
other evidence that establishes that any current right wrist 
disorder is causally related to an incident of the veteran's 
active service, or proximately due to his service-connected 
right knee disability.  

The veteran has not presented detailed contentions about his 
claim for service connection for a right wrist disorder.  
Nevertheless, the Board has examined all possible theories of 
entitlement to service connection, i.e., principles of direct 
service connection, and principles of secondary service-
connection.  The medical evidence contains statements from 
the veteran in which he maintains that he injured his left 
wrist as a result of a fall that was caused by his right knee 
disability.  But he does not appear to allege that his right 
wrist was injured from such a fall.  In any event, the 
medical evidence does not establish that the veteran's right 
wrist disorder is either causally related to an incident of 
his active military service, or proximately due to his 
service-connected right knee disability.  As the evidence is 
not in relative equipoise, the "benefit of the doubt" rule 
is not applicable, and the appeal is denied.  See 38 U.S.C.A. 
§ 5107(b); Ferguson, supra.  




III.  Increased Rating:  Right Knee.

A.  Background.

The veteran was awarded service connection for residuals of a 
right knee injury in a February 1969 rating decision, based 
on evidence of an in-service right knee injury.  A 
noncompensable disability rating was assigned, effective from 
October 18, 1968, which was the day following service 
separation.  In a November 1969 rating decision, a 10 percent 
rating was assigned from October 1968, based on findings in a 
VA examination that the right knee was slightly unstable, and 
manifested crepitation on motion.  In December 1982, the 
veteran underwent arthroscopic right medial and lateral 
partial meniscectomies.  Consequently, in a June 1983 rating 
decision, the veteran's right knee was assigned a temporary 
total rating from December 1982, based on a period of 
convalescence from knee surgery.  See 38 C.F.R. § 4.30.  The 
10 percent rating resumed in February 1983.  In March 1991, 
the veteran filed a claim for an increased rating for his 
right knee disability.  The RO denied that claim in an April 
1991 rating decision, on the basis that there was no evidence 
of an increase in severity of the right knee.  The veteran 
disagreed with that decision, and initiated this appeal.  

This claim was previously before the Board, and remanded in 
October 1994 for a new orthopedic examination.  The veteran 
continued his appeal.  In July 1997, the claim was again 
before the Board and remanded to obtain recent treatment 
records and to schedule another VA examination.  In a 
December 1998 rating decision, the RO awarded a temporary 
total rating for the right knee, effective from September 
1996, based on a period of convalescence from knee surgery.  
See 38 C.F.R. § 4.30.  Following that rating, effective 
November 1, 1996, a 20 percent rating was assigned for the 
right knee.  The veteran continued his appeal.

In April 2001, the claim was before the Board, and remanded 
for further development.  In light of the fluctuations in the 
past disability ratings for the right knee, the Board 
characterized the issues on appeal as follows:  1) 
Entitlement to a disability rating greater than 10 percent 
for residuals of right knee injury, with medial and lateral 
partial meniscectomies, prior to September 6, 1996; and, 2)  
Entitlement to a disability rating greater than 20 percent 
for residuals of right knee injury, with medial and lateral 
partial meniscectomies, from November 1, 1996.  The claims 
were remanded for compliance with the VCAA, and for a new VA 
examination.  The requested development was completed, and 
the claims were returned to the Board for appellate review.  
In June 2000, the veteran filed a claim for service 
connection for osteoarthritis, and in a September 2002 rating 
decision, he was awarded service connection for degenerative 
joint disease of the right knee, rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective from June 2000.  

A review of the medical evidence relevant to this appeal 
reveals the following.  In May 1990, the veteran underwent an 
MRI at a VA medical center.  It was discovered that there was 
a small collection of fluid in the right knee, which was 
identified as a probable Baker's cyst.  A January 1991 VA 
clinical record indicates that the veteran continued to have 
intermittent right knee pain and swelling.  An MRI was 
conducted that same month, and the impression was normal, 
with no evidence of internal derangement or mass about the 
knee.  An April 1993 VA x-ray of the right knee revealed no 
bone or joint abnormality.  

In December 1994, the veteran underwent a VA joints 
examination.  The veteran's right knee manifested active 
range of motion from zero to 130 degrees, with increased pain 
on full flexion.  There was no significant crepitus noted, 
but there was some swelling behind the knee and some 
tenderness to palpation along the inferior patella border.  
The examiner noted that the veteran walked slowly with a 
slight limp.  The impression was chronic right knee pain, 
history of an old injury, with status post right arthroscopic 
medial and lateral partial meniscectomy, and patella 
tendonitis.  An x-ray of the right knee revealed no skeletal 
abnormality.  

VA outpatient treatment records dated in 1995 indicate that 
the veteran was seen with complaints of continued right knee 
pain.  In January 1996, the veteran was seen at the VA 
medical center with complaints of a knot in his posterior 
right knee for the past seven to eight years.  The veteran 
complained that the mass was painful, especially when 
standing.  A January 1996 VA ultrasound of the right knee was 
negative for a Baker's cyst or popliteal deep vein 
thrombosis.  There were prominent subcutaneous tissues 
compatible with some component of cellulitis.  A February 
1996 VA clinical record indicates that the veteran was seen 
with a knot on his posterior right knee.  There was no 
evidence of infection; he was scheduled with the orthopedic 
clinic.  

In August 1996, the veteran was seen with complaints of 
chronic right knee pain.  There was no swelling or heat, and 
range of motion was from zero to 120 degrees.  There was no 
varus or vulgus instability, and no lateral patellar pain.  
In September 1996, the veteran underwent an arthroscopy of 
the right knee with a partial medial meniscectomy, at the VA 
medical center in Birmingham.  Prior to surgery, the veteran 
was described as having a history of locking, catching, and 
popping in his right knee, with medial-sided joint pain.  The 
postoperative diagnosis was posterior horn and body cleavage 
meniscal tear of the right knee with grade I chondromalacia 
of the lateral patella facet, and grade I chondromalacia of 
the lateral trochlear groove.  

A September 1996 private medical record from the Gadsden 
Rehabilitation Center indicates that the veteran was seen 
with complaints of pain and weakness in his right knee, which 
caused him to fall.  A February 1997 record from the same 
facility indicates that the veteran had crepitus and pain in 
his bilateral patellofemoral joint, although there was no 
edema.  A February 1997 VA clinical record indicates that the 
veteran's right knee manifested full range of motion, with 
tenderness, and the diagnosis was degenerative joint disease.  

In a February 1998 VA clinical record, the veteran reported 
that he had fallen five to eight times in the past three 
months.  He indicated that in most of his falls his right 
knee gave way.  A private medical record from the South 
DeKalb Family Medical Center, dated in February 1998, 
contains a diagnosis of degenerative joint disease in the 
knees.

In a September 1998 VA joints examination, the veteran was 
diagnosed with post-traumatic degenerative joint disease of 
the right knee, with loss of function due to pain.  The 
examiner opined that the veteran's right knee manifestations 
resulted in limitation of function due to pain, and there was 
loss of motion due to weakened movement, as well as excess 
fatigability and incoordination.  Right knee flexion was to 
102 degrees, and extension was to zero degrees.  There was no 
edema, effusion, or redness, but there was instability, 
weakness, tenderness, abnormal movement, and guarding of 
movement.  The examiner stated that the veteran walked 
extremely cautiously and slowly, and wore thigh-high support 
hose, with bilateral knee supports.  The veteran reported 
that he used a cane.  An x-ray of the right knee was 
negative, with no findings of a fracture, dislocation, or 
osseous destruction.  

At the February 1999 RO hearing, the veteran testified that 
he experienced weakness in the right knee that caused him to 
fall.  He stated that he was not able to squat, and had 
difficulty using his right foot to operate a vehicle.  He 
also reported some numbness on the left side of the right leg 
where he had some varicose veins cut out.  He indicated that 
he is treated for his right knee at the VA medical center in 
Birmingham for treatment for his right knee.  

In the May 2000 hearing before one of the undersigned 
Veterans Law Judges, the veteran testified that he visits the 
doctor once a month for his right knee disability, and was 
prescribed pain medication for his knee.  He stated that the 
pain was unbearable at times.  In June 2000, the veteran 
submitted a private medical record from Dr. U., which 
contains a diagnosis of degenerative joint disease of the 
knees.  

In June 2001, the veteran underwent a VA joints examination, 
and was diagnosed with postoperative joint disease of the 
knees with loss of function due to pain.  The examiner stated 
that he had reviewed the veteran's claims file, and he noted 
that he had previously examined the veteran in 1998.  The 
veteran presented in a wheelchair that belonged to the 
hospital.  The veteran reported that he uses crutches, 
braces, and a cane at home.  The examiner reported that there 
was objective evidence of painful motion, but no edema, 
effusion, redness, or heat.  There was instability, weakness, 
tenderness, abnormal movement, and guarding of movement.  The 
examiner described the gait as "terribly crippled."  Right 
knee flexion was to 110 degrees, and extension was to zero 
degrees.  There was anterior, posterior, and lateral 
instability.  A June 2001 VA x-ray of the bilateral knee 
revealed minimal cartilaginous thinning in the medial 
compartments of both knees, but otherwise the knees appeared 
unremarkable.  

In an April 2003 VA examination for veins, the examiner 
presented findings as to the veteran's right knee.  The 
examiner noted that the right knee was not swollen, but the 
medial and collateral ligaments were slightly lax, allowing 
20 degrees of lateral or medial motion.  Anterior and 
posterior cruciate ligaments were intact.  The patella was 
stable and not painful, although the veteran reported pain 
when standing.  

In the June 2003 hearing before one of the undersigned 
Veterans Law Judges, the veteran testified about the 
instability in his knees.  He stated that he does exercises 
for his knees laying down.

B.  Laws and Regulations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)(diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and 
factors of joint disability attributable to pain).

The veteran's residuals of right knee injury, with medial and 
lateral partial meniscectomies, is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which sets forth the criteria 
for rating knee impairment manifested by recurrent 
subluxation and lateral instability.  A 10 percent rating is 
assigned for slight impairment, a 20 percent rating is 
assigned for moderate impairment, and a 30 percent rating is 
assigned for severe impairment.  

The veteran's degenerative joint disease of the right knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which 
sets forth the criteria for evaluating arthritis, due to 
trauma, which is substantiated by x-ray findings.  Traumatic 
arthritis is rated as degenerative arthritis, which is rated 
on the basis of limitation of motion of the affected joint.  
If the limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for a major joint.  Limitation of motion must be 
objectively confirmed.  

Normal range of motion of the knee is from zero degrees, in 
which position the leg is extended straight out, to 140 
degrees, in which position the leg is flexed backward.  See 
38 C.F.R. § 4.71a, Plate II.  The criteria for rating 
limitation of leg flexion are found under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A noncompensable rating is assigned 
for flexion limited to 60 degrees; a 10 percent rating is 
assigned for flexion limited to 45 degrees; and, a 20 percent 
rating is assigned for flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The criteria for 
rating limitation of leg extension are found under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  A noncompensable rating is 
assigned for extension limited to 5 degrees; a 10 percent 
rating is assigned for extension limited to 10 degrees; and a 
20 percent rating is assigned for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

C.  Prior to September 6, 1996.

The veteran's right knee disability is assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for the 
period prior to September 6, 1996.  As noted, a 10 percent 
rating under Diagnostic Code 5257 represents slight knee 
impairment manifested by recurrent subluxation and lateral 
instability.  Based on a review of the record, as summarized 
in part above, the Board finds that the 10 percent rating is 
appropriate, and the preponderance of the evidence is against 
a higher rating for that time period.  

Prior to September 1996, the veteran's primary complaints 
with regard to his right knee concerned the presence of some 
fluid in his knee, which was often identified as a probable 
Baker's cyst, as well as knee pain, and some swelling.  
Otherwise, there were no significant findings of knee 
impairment.  For example, a January 1991 VA record notes pain 
and swelling, but an MRI was negative for evidence of 
internal derangement.  An April 1993 VA x-ray revealed no 
bone or joint abnormality.  A December 1994 VA examination 
revealed pain on flexion and some swelling, but an x-ray was 
negative for any evidence of a skeletal abnormality.  While 
an August 1996 VA clinical record indicates that the veteran 
complained of knee pain, there was no swelling, and no varus 
or valgus instability.  As such, the Board finds that the 
clinical evidence prior to September 1996 more closely 
approximates the criteria for no more than a 10 percent 
rating under Diagnostic Code 5257, representing slight knee 
impairment.  

As the Board does not find that a rating in excess of 10 
percent is warranted under Diagnostic Code 5257 prior to 
September 1996, the Board has considered whether other 
diagnostic code provisions offer a basis for a rating in 
excess of 10 percent for that time period.  However, a 10 
percent rating is the highest rating available under 
Diagnostic Codes 5259 and 5263.  Additionally, the veteran's 
right knee does not manifest ankylosis, dislocated semilunar 
cartilage, or impairment of the tibia or fibula, so as to 
warrant consideration of a higher rating under Diagnostic 
Codes 5256, 5258, and 5262.  

Looking at the range of motion of the right knee prior to 
September 1996, the evidence reveals that the knee manifested 
slight limitation of flexion, with full extension.  In 
December 1994, right knee flexion was to 130 degrees, and in 
August 1996, right knee flexion was to 120 degrees.  Despite 
these findings, the evidence does not reflect that the 
veteran's right knee range of motion was limited to such a 
degree that a compensable rating is warranted under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  As such, the 
range of motion in the veteran's right knee does not provide 
a basis for a rating in excess of 10 percent.  

As to the veteran's complaints of pain, including his 
functional limitations due to pain on use, the Board finds 
that the 10 percent rating assigned to the right knee prior 
to September 1996, adequately contemplates such pain.  During 
that time period, the veteran's right knee manifested nearly 
full range of motion, as discussed, but there were no 
objective findings of weakness or limited function due to 
pain so as to warrant a rating in excess of 10 percent for 
pain and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202, 206-7.  Moreover, in the absence of 
evidence of arthritis prior to September 1996, there is no 
basis for entitlement to a separate disability rating for 
arthritis during that time period.  See VAOPGCPREC 23-97 (a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003-5010 and 5257); 
see also VAOPGCPREC 9-98.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to a rating in excess of 10 percent for residuals 
of right knee injury, with medial and lateral partial 
meniscectomies, for the period prior to September 6, 1996.  
The Board has considered the "benefit of the doubt" rule, 
but as the evidence is not in relative equipoise, that rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  

D.  November 1, 1996, to the Present.

The veteran's right knee disability is assigned a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for the 
period from November 1, 1996, to the present.  As noted, a 20 
percent rating under DC 5257 represents moderate knee 
impairment manifested by recurrent subluxation and lateral 
instability.  

Upon a close review of the record, the Board finds that 
resolving all doubt in favor of the veteran, a 30 percent 
rating is warranted for the right knee under Diagnostic Code 
5257, for the time period from November 1, 1996, to the 
present.  The Board also finds that the evidence supports a 
separate 10 percent disability rating for degenerative joint 
disease of the right knee for the period from November 1, 
1996, to June 28, 2000 (as noted earlier, the veteran is 
currently receiving a 10 percent rating for degenerative 
joint disease of the right knee from June 28, 2000, to the 
present).  

The evidence since November 1, 1996, indicates that the 
veteran has been consistently diagnosed with degenerative 
joint disease of the right knee.  The September 1998 VA 
examination characterizes the degenerative joint disease as 
post-traumatic.  Additionally, the evidence contains numerous 
findings of instability in the right knee.  The veteran 
reports that his right knee causes him to fall often, and the 
September 1998, June 2001, and April 2003 VA examinations 
contain objective findings of instability.  In the September 
1998 VA examination, the examiner noted that the veteran 
walked slowly and cautiously, and wore support hose with knee 
supports.  In the June 2001 VA examination, the examiner 
described the veteran's gait as "terribly crippled," and 
described abnormal movement and guarding of movement.  In the 
April 2003 VA examination, the examiner observed laxity in 
the medial and collateral ligaments.  In light of the 
foregoing, the Board finds that the evidence more closely 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5257, representing severe knee impairment .  
See 38 C.F.R. § 4.7.  In that regard, the Board notes that 30 
percent is the highest rating available under Diagnostic Code 
5257.  

Further, the Board does not find that any other applicable 
diagnostic code provision provides a basis for granting a 
rating in excess of 30 percent for the right knee.  In that 
regard, there is no evidence of ankylosis or impairment of 
the tibia or fibula.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5256 and 5262.  There is also no evidence of limited 
leg extension to greater than 20 degrees, so as to warrant a 
higher rating under Diagnostic Code 5261.

In addition to the foregoing, the Board finds that the 
veteran's right knee disability warrants a separate 10 
percent rating for arthritis under Diagnostic Code 5010, for 
the period from November 1, 1996, to June 28, 2000.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Following the veteran's 
surgery in September 1996, he was consistently diagnosed with 
degenerative joint disease of the right knee.  As such, a 10 
percent rating is warranted under Diagnostic Code 5010.  
However, the Board does not find that a rating in excess of 
10 percent is warranted under Diagnostic Code 5010, as the 
veteran's right knee does not meet the criteria for 
compensable limitation of motion under Diagnostic Codes 5260 
and 5261, as discussed.  

The record following November 1, 1996, demonstrates that the 
veteran's right knee manifests painful motion, weakness, and 
limitation of function due to pain.  The Board finds that 
these symptoms are adequately contemplated by the assignment 
of a 30 percent rating under Diagnostic Code 5257, and a 
separate 10 percent rating under Diagnostic Code 5010, and 
the Board does not find that the evidence otherwise warrants 
a higher rating for pain and functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

In view of the foregoing, the Board finds that the evidence 
supports a 30 percent rating for the right knee under 
Diagnostic Code 5257, for the period from November 1, 1996, 
to the present, and a separate 10 percent rating for 
degenerative joint disease of the right knee under Diagnostic 
Code 5010, for the period from November 1, 1996, to June 28, 
2000.  

E.  Increased Rating:  Conclusion.

In short, the Board finds that the currently assigned 10 
percent rating for a right knee disability prior to September 
6, 1996, is appropriate, and the preponderance of the 
evidence is against a higher rating for that time period.  
However, the Board also finds that the evidence supports a 30 
percent rating under Diagnostic Code 5257, for the period 
from November 1, 1996, to the present, as well as a separate 
10 percent rating under Diagnostic Code 5010, for the period 
from November 1, 1996, to June 28, 2000.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's right 
knee disability, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also applied all 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board has considered whether the veteran's right 
knee presents such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The evidence 
reflects that the veteran has not worked since August 1990.  
However, he has not specifically alleged, nor does the record 
reflect, that his right knee disability has adversely 
affected his employment.  In any event, the Board emphasizes 
that the Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent the average impairment 
in earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  

Therefore, in the present case, the effects of the veteran's 
right knee disability on his employment are reflected in the 
currently assigned ratings.  In the absence of evidence in 
the record of frequent periods of hospitalization or marked 
interference with employment, there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
right knee disability.  As such, the Board finds no basis to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for consideration of 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)). 


ORDER

Service connection for tinnitus is denied.

Service connection for residuals of a left leg wound is 
denied.

Service connection for a right wrist disorder is denied. 

The claim for entitlement to a disability rating greater than 
10 percent for residuals of a right knee injury, with medial 
and lateral partial meniscectomies, for the period prior to 
September 6, 1996, is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 30 percent rating for residuals of a 
right knee injury, with medial and lateral partial 
meniscectomies, for the period from November 1, 1996 to the 
present, is granted.

Subject to the rules and regulations governing awards of 
monetary benefits, a separate 10 percent disability rating is 
assigned for degenerative joint disease in the right knee, 
for the period from November 1, 1996, to June 28, 2000. 


REMAND

After a careful review of the record, the Board finds that 
further development is required prior to proceeding with the 
following four issues on appeal:  1)  Entitlement to service 
connection for residuals of vascular surgery, right leg; 
(2) Entitlement to service connection for bilateral hearing 
loss; 3)  Entitlement to service connection for a skin 
disorder, to include as due to Agent Orange exposure; and (4)  
Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left 
wrist disorder.  

1.  Residuals of Vascular Surgery, Right Leg.

In the April 2001 Board remand decision, the Board referred 
back the issue of entitlement to service connection for a 
vascular disorder in the right leg, finding that the claim 
was raised in a March 1992 statement in support of the claim.  
A careful review of the claims file reveals that the claim 
was actually first denied by the RO in an April 1991 rating 
decision on both a direct basis and as secondary to the 
service-connected right knee disability.  As such, the March 
1992 statement (which the April 2001 Board interpreted as a 
new claim) was a timely notice of disagreement (NOD) as to 
the April 1991 rating decision.  Although the RO did not 
issue an SOC around that time, the case was recently 
adjudicated, following an April 2003 VA examination for 
veins.  In a May 2003 rating decision, the RO denied the 
claim on the basis that the evidence did not show that any 
residuals of right leg vascular surgery were due to the 
service-connected right knee disability.  The veteran 
disagreed with that decision, and perfected a timely appeal.  

The veteran's service medical records are negative for any 
complaints or findings of varicose veins.  The October 1968 
service separation examination report indicates that the 
veteran's vascular system and lower extremities were normal.  
A December 1968 VA examination report reported that the 
veteran had no cardiovascular complaints, and there was no 
edema of the ankles and feet.   

In February 1991, the veteran was seen at a VA medical center 
with complaints of pain in the right posterior knee.  The 
examiner noted prominent varicose veins posterior to the 
knee, which seemed to be the source of the veteran's pain.  
The assessment was varicose veins in the right leg with no 
evidence of right knee pathology.  The plan was to consider 
vein sclerosis.  In July 1991, an examiner recommended 
surgery intervention, rather than sclerosis, due to the large 
size of the veins.  An August 1991 VA record notes the 
presence of symptomatic varicose veins, which caused the 
veteran constant pain.  The plan was to schedule a vein 
stripping procedure.

In September 1991, the veteran underwent a right lower 
extremity vein stripping at the VA medical center in 
Birmingham.  The examiner noted a 15 year history of 
symptomatic varicose veins in the right popliteal area, which 
had worsened in the past few months.  The veteran reportedly 
did well in the surgery, and was discharged in good 
condition.  

In March 1992, the veteran's leg pain was reported to have 
improved since the vein surgery.  The impression was well-
healed status post vein stripping with improved pain, and 
excellent peripheral circulation.  VA clinical records dated 
in November and December 1996, contain cursory notations of 
varicose veins.

In the February 1999 hearing at the RO, the veteran testified 
that he had veins cut out of his right leg, between his ankle 
and his thigh.  He described numbness on the left side of the 
right leg, where the veins were removed.  He stated, 
essentially, that he believed this problem was related to his 
service-connected right knee disability.  

In an April 2003 VA examination for veins, the examiner 
commented that he did not have the veteran's records to 
review, and he described the veteran as a poor historian.  
The veteran reported that "57" veins were removed from his 
left leg, although the examiner noted that the scars were in 
his right leg.  There was no diagnosis made pertaining to 
residuals of right leg vascular surgery.  

In reviewing the record, the Board finds that a remand is 
required due to the inadequate VA examination provided to the 
appellant in April 2003.  As specifically noted by the 
examiner, the veteran's medical records were not made 
available to the examiner for review.  On top of that, the 
examiner specifically noted that the veteran was a poor 
historian.  Because the examiner was not able to render a 
clear diagnosis as to the etiology of the vascular condition 
given the absence of the pertinent history information, a 
remand is required for purposes of obtaining an additional VA 
medical examination.  

2.  Bilateral Hearing Loss.

The veteran filed a claim for service connection for 
bilateral hearing loss in March 1991.  In an April 1991 
rating decision, the RO denied the claim on the basis that 
the veteran's service medical records were negative for any 
evidence of hearing loss, and there was no evidence that the 
veteran currently had hearing loss that was due to active 
service.  The veteran disagreed with that decision, and 
initiated the present appeal.  The claim was previously 
before the Board and remanded four times for further 
development, as explained below.

In an October 1994 Board remand decision, the Board 
instructed the RO to contact the veteran and obtain names and 
addresses of medical providers who treated him for hearing 
impairment since service separation, including Dr. S.  The 
Board also requested that the RO schedule the veteran for an 
audiology examination.  In a December 1994 VA audiology 
examination, the veteran was diagnosed with a moderate, high 
frequency, sensorineural hearing loss, bilaterally.  The 
examiner did not comment on an etiology for the hearing loss, 
so in a July 1997 BVA remand decision, the Board requested 
that the RO schedule the veteran for another audiology 
examination to determine the nature and etiology of any 
current hearing loss, and to provide an opinion as to whether 
any current hearing loss is likely related to an incident of 
active service.  

The veteran underwent a VA audiology examination in August 
1998, and was diagnosed with mild to moderately severe high 
frequency sensorineural hearing loss, bilaterally, consistent 
with noise exposure.  The veteran reported a history of 
working as a laborer, welder, and machinist, where he was 
exposed to excessive noise.  The examiner opined that since 
there were no previous hearing tests to document hearing loss 
prior to military service, or after service, "it would be 
impossible for this examiner to establish whether the hearing 
loss was incurred during his military experiences or not."  

In September 1999, the case was before the Board and remanded 
to schedule a hearing before a member of the Board.  That 
hearing was held in May 2000, before one of the undersigned 
Veterans Law Judges.  In April 2001, the Board remanded the 
appeal in light of the recently enacted VCAA.  The Board also 
requested a new VA audiological examination, with specific 
instructions for the VA examiner to provide an opinion as to 
the etiology of the veteran's bilateral hearing loss, to 
include whether it is as least as likely as not that any 
current hearing loss is related to the veteran's period of 
active service.  The Board also requested that the VA 
examiner specifically reference an audiogram report contained 
in the veteran's service medical records.  In June 2001, the 
veteran underwent a VA audiological examination, and was 
diagnosed with moderately severe high-frequency sensorineural 
hearing loss in the right ear, and moderate to moderately 
severe sensorineural hearing loss in the left ear.  However, 
contrary to the instructions in the April 2001 Board remand, 
the examiner did not provide an opinion as to the etiology of 
the veteran's hearing loss, and he did not indicate whether 
he had reviewed the veteran's claims file, including the 
audiogram in the service medical records.  In short, the 
April 2001 BVA remand order was not fully complied with.  
Consequently, another remand is required to ensure that the 
requested development is completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).  Because three years has elapsed since the 
last VA audiological examination, the veteran should be 
scheduled for a new VA audiological examination, which 
addresses the question of etiology, as specifically outlined 
in paragraph (1) below.  The Board regrets any additional 
delay that will result from another remand of this appeal, 
but the Board finds that a remand is necessary to ensure that 
the veteran is afforded full compliance with the statutory 
duty to assist.  See 38 U.S.C.A. § 5103A.  

3.  Skin.

In December 1999, the veteran filed a claim for service 
connection for sores on his head and face, due to exposure to 
Agent Orange.  He stated that he had a rash on his face, 
head, arm, back, and hands.  In a February 2000 rating 
decision the RO denied service connection for a rash on the 
back, on the basis that there was no evidence of a current 
disability.  The veteran disagreed with that decision, and 
initiated this appeal.  In March 2003, the veteran filed a 
claim for "exposure to Agent Orange and the residuals 
flowing therefrom."  In May 2003, the veteran stated that 
his claim for Agent Orange includes sores on his face and 
back, a rash on his back, and chloracne.  In an August 2003 
rating decision, the RO denied service connection for 
chloracne, claimed as sores of the face and back, on the 
basis that there was no evidence of the claimed skin 
condition in the veteran's service medical records, and there 
was no evidence that he developed chloracne within one year 
of his last exposure to herbicides.  The veteran disagreed 
with that decision, and the issue was perfected for appellate 
review.  

Although the RO developed two separate claims for skin 
disorders, the Board is combining these claims into one 
issue, as the veteran's contentions appear to encompass the 
same matter.  

After a careful review of the record, the Board finds that 
this claim must be remanded to obtain copies of relevant VA 
medical records that are not in the claims file.  More 
specifically, at a June 2003 hearing before one of the 
undersigned Veterans Law Judges, the veteran's representative 
listed specific dates that the veteran had been treated for a 
skin disorder at the VA dermatology clinic in Birmingham.  
These treatment dates ranged from October 1993 to November 
2002.  The Board has searched through the claims file to 
verify that the record contains the treatment records 
referenced by the representative.  While the Board was able 
to locate many of the treatment records, it appears that some 
of the records are not in the claims file.  Specifically, the 
Board was unable to locate the record dated on April 27, 
1995, the records dated in June and December of 1997, and all 
of the records dated in 1998.  While the claims file does 
contain some VA records for treatment during that time 
period, such records do not reflect treatment for a skin 
disorder.  

Consequently, it appears that there are additional VA 
treatment records from the dermatology clinic at the VA 
medical center in Birmingham that have not yet been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (the Secretary has constructive knowledge and 
possession of records generated by VA).  These records are 
relevant to the appeal, and must be obtained before 
proceeding with appellate review.  As such, this case is 
remanded to obtain copies of any treatment records from the 
VA dermatology clinic at the VA medical center in Birmingham, 
dated from April 1995 through December 1998, and from 
November 2002 to the present.  The veteran should also be 
asked to submit any other medical evidence that may support 
his claim for entitlement to service connection for a skin 
disorder, to include as due to Agent Orange exposure.  The 
veteran should be informed that VA will assist him in 
obtaining copies of any relevant medical evidence that he 
identifies.  

4.  Left Wrist.

In March 1996, the veteran filed a claim for service 
connection for a left wrist disorder.  He maintained that he 
fell on his left wrist because his right knee gave way.  In 
an October 1996 rating decision, the RO denied service 
connection for a left wrist disorder, as secondary to a 
service-connected right knee disorder, on the basis that 
there was no medical evidence that a left knee disorder was 
due to the right knee disability.  The veteran disagreed with 
that decision, and in December 1996, the RO issued an SOC 
denying the claim.  The veteran did not file a timely 
substantive appeal, and the December 1996 RO decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302; 20.1103.

In August 1998, the veteran's representative submitted a 
claim for service connection for both wrists, and in December 
1999, the veteran filed a claim for service connection for a 
"left and right wrist condition."  In a September 2002 
rating decision, the RO denied service connection for a left 
wrist disorder on the basis that there was no evidence that 
any current left wrist disorder was causally related to a 
service-connected right knee disability, or to an incident of 
the veteran's active military service.  Although the RO did 
not phrase the issue as such, the Board finds that the issue 
is more appropriately characterized as whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a left wrist disorder.  
This characterization is appropriate because there is a prior 
final decision on this issue.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

In December 2002, the veteran filed a timely NOD as to the 
September 2002 rating decision, but the RO has not issued an 
SOC.  Consequently, this appeal is remanded so that an SOC 
can be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (an NOD confers jurisdiction on the Board, and the 
next step is for the RO to issue an SOC on the denial of the 
claim).  Additionally, because the RO has not previously 
adjudicated this claim on the basis of new and material 
evidence, the veteran must be sent VCAA notice of what is 
required to substantiate (or reopen) a claim on this basis.  
If, and only if, the veteran files a timely substantive 
appeal as to this issue, it should be returned to the Board 
for appellate review.  

In light of the foregoing, this matter is REMANDED to the RO, 
via the AMC, for the following:

1.  The veteran should be scheduled for a 
VA orthopedic/vascular examination(s), as 
deemed appropriate, to evaluate his right 
leg vascular condition and its 
relationship, if any, to his service-
connected right knee injury and 
degenerative joint disease.  The claims 
file must be made available to the 
examiner(s) for review.  The examiner(s) 
is specifically requested to state in the 
examination report that the claims file 
or pertinent medical records have been 
reviewed.  The examiner(s) also is 
specifically requested to provide an 
opinion as to whether there are any 
current residuals of vascular surgery to 
the right leg and, if so, whether it is 
at least as likely as not (50 percent 
chance or greater) that this vascular 
condition is causally related to the 
veteran's active military service, or 
proximately due to the service-connected 
right knee disability.  

2.  The veteran should be scheduled for a 
VA audiological examination to evaluate 
his bilateral hearing loss.  The claims 
file should be made available to the 
examiner for review prior to the 
examination.  The examiner is 
specifically requested to review the 
claims file, particularly the records 
pertaining to the veteran's hearing loss, 
and the undated audiogram contained in 
the veteran's service medical records.  
The examiner is requested to state in the 
examination report that the claims file 
or pertinent medical records have been 
reviewed.  After examining the veteran's 
hearing, the examiner is specifically 
requested to provide an opinion as to the 
etiology of the veteran's bilateral 
hearing loss, to include whether it is at 
least as likely as not (50 percent chance 
or greater) that any current hearing loss 
is related to an incident or injury that 
occurred during the veteran's active 
military service.  

3.  Request copies of any treatment 
records from the dermatology clinic at 
the VA medical center in Birmingham, 
dated from April 1995 through December 
1998, and from November 2002 to the 
present.  

4.  Contact the veteran and his 
representative, and notify them that 
records from the dermatology clinic at 
the VA medical center in Birmingham, 
which were referenced in the June 2003 
hearing, are being requested.  Ask the 
veteran to provide any other evidence he 
may have to support his claim, and inform 
him that VA will assist him in obtaining 
any medical records that he identifies as 
relevant to his claim.  

5.  Send the veteran a VCAA notice letter 
that informs him what is required to 
substantiate the claim to reopen the 
previously denied claim for entitlement 
to service connection for a left wrist 
disorder (i.e., new and material 
evidence).  

6.  Issue the veteran an SOC addressing 
the claim of whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for a left wrist disorder, to 
include as secondary to a service-
connected right knee disorder.  

7.  Following completion of the 
development above, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The veteran and his 
representative should be offered an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



______________________________	        
______________________________
      RICHARD C. THRASHER			       STEVEN L. COHN
      Acting Veterans Law Judge,			       Veterans 
Law Judge,
      Board of Veterans' Appeals			       Board of 
Veterans' Appeals




_________________________________________
    KATHLEEN K. GALLAGHER
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


